—In an action for an accounting and to recover damages, inter alia, for breach of contract, the plaintiff appeals from an order of the Supreme Court, Queens County (Golia, J.), dated July 13, 1998, which granted the respondent’s motion to dismiss the cause of action for an accounting insofar as asserted against it for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the respondent’s motion to dismiss the cause of action for an accounting insofar as asserted against it for failure to state a cause of action. The plaintiff failed to allege, inter alia, that it made a demand on the respondent for an accounting, that the respondent was in possession of the books, records, profits, or other assets of the alleged joint venture, and that it failed or refused to provide such an accounting (see, Conroy v Cadillac Fairview Shopping Ctr. Props., 143 AD2d 726; Roger C. Arrants, M.D., P. C. v Robert J. Dell Angelo, M.D., P. C., 73 AD2d 633).
The appellant’s remaining contention is without merit. O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.